Citation Nr: 0212116	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-14 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1965 to October 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision, in part, 
continued a 10 percent rating for the veteran's service-
connected lumbosacral strain.  

In November 2001, a hearing was held before the undersigned.  
In February 2002 the Board conducted additional development 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)) by 
retrieving the veteran's records related to his claim for 
disability benefits from the Social Security Administration.  
The requested development has been completed and the veteran 
has been provided opportunity to comment on the evidence 
obtained.  The Board now proceeds with its review of the 
issue on appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected lumbosacral strain is 
manifested by flexion to 60 degrees, extension to 15 degrees, 
right lateral flexion to 22 degrees, left lateral flexion to 
18 degrees, muscle spasms, unsteady gait, minor spondylosis, 
use of a cane to ambulate, and complaints of pain and 
discomfort.  





CONCLUSION OF LAW

The criteria for a 40 percent rating, and not in excess 
thereof, for lumbosacral strain, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, including 
§§ 4.7, 4.71a and Diagnostic Codes 5293, 5295 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA),  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
his claim and to provide him notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

The Board finds that a remand or additional development is 
not required for the issue adjudicated below.  The appellant 
has been notified on numerous occasions as to the evidence 
needed to support his claim.  Also, the VCAA primarily 
affects claims for service connection while the veteran's 
claim involves his lumbosacral strain which is already 
service-connected.  Moreover, there is a recent VA 
examination of record and the Board requested and obtained 
the veteran's records from the Social Security 
Administration.  

II  Disability Rating

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (2001). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2001).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2001).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran retired after twenty years of military service.  
His service medical records reveal several instances where he 
was treated for low back pain.  A diagnosis of lumbosacral 
strain was made.  The veteran's separation examination noted 
his history of low back pain.  

In December 1985 a VA orthopedic examination of the veteran 
was conducted.  The veteran reported instances of low back 
pain that were usually brought about by lifting or straining.  
Examination of the low back revealed no abnormalities or 
deformities.  The veteran walked with good gait and was able 
to heel and toe walk.  There was no muscle spasm noted, but 
there was tenderness at the L4 level.  Range of motion 
testing of the lumbar spine revealed flexion to 65.  X-ray 
examination of the lumbosacral spine was normal and revealed 
no abnormalities.  The diagnosis was a history of low back 
pain.  

In August 1997 another VA examination of the veteran was 
conducted.  The examiner noted that the veteran had coronary 
artery by-pass surgery in March.  Complications occurred 
during the surgery and the veteran developed acute 
respiratory distress syndrome.  He was in a coma and on a 
respirator for almost one month.  Physical examination of the 
lumbar spine revealed no tenderness and no muscle spasm.  
Straight leg raising was negative, and reflexes were intact.  
Range of motion testing revealed flexion to 49 degrees, 
extension to 21 degrees, left lateral flexion to 23 degrees, 
and right lateral flexion to 24 degrees.  X-ray examination 
revealed mild degenerative changes at L1-L2 and L2-L3.  The 
impression was degenerative arthritis of the lumbar spine.  

In May 1998 another VA spine examination of the veteran was 
conducted.  Again the veteran reported occasional complaints 
of low back pain.  Physical examination revealed that the 
veteran was able to walk alone, but was "moderately 
clumsy."  The examiner noted left foot drop and partial 
paralysis of the left side with numbness.  The area of the 
lumbar spine showed moderate flattening.  Range of motion 
testing of the lumbar spine revealed:  flexion to 78 degrees, 
extension to 20 degrees, left lateral flexion to 35 degrees, 
right lateral flexion to 30 degrees, left rotation to 30 
degrees, and right rotation to 30 degrees.  X-ray examination 
of the lumbar spine was negative for abnormalities, but a CT 
examination revealed a desiccated intervertebral disc at L5-
S1.  The examining physician noted that the majority of the 
veteran's neurologic impairment was central and peripheral 
nerve damage related to his coma, and not related to his 
service-connected lumbar strain.  The physician indicated 
that the residual disability from the service-connected low 
back disorder was only "moderate."  A June 1998 VA 
treatment note indicates that after review of the x-ray and 
CT examination reports that the appropriate diagnosis was 
chronic moderate lumbar strain.  

In February 2000 the most recent VA spine examination of the 
veteran was conducted.  The veteran reported having back pain 
of level 7 on a scale of 1 to 10.  He also reported problems 
with weakness, fatigability, and lack of endurance secondary 
to pain.  He reported that his pain was constant and that he 
was prescribed medication for this pain.  He reported 
difficulty with walking, standing, sitting, lifting, bending, 
and twisting.  He was noted to use a "J Cane," but not a 
brace.  Straight leg raising testing was positive 
bilaterally.  Muscle spasm was elicited.  Range of motion 
testing of the lumbar spine revealed:  flexion to 60 degrees, 
extension to 15 degrees, left lateral flexion to 18 degrees, 
and right lateral flexion to 22 degrees.  The veteran's gait 
was unstable and he was unable to toe or heel walk.  X-ray 
examination revealed minor spondylosis of the lumbar spine.  
MRI examination revealed desiccation of the L5-S1 
intervertebral disc.  

In November 2001 the veteran and his wife presented sworn 
testimony at a hearing before the undersigned.  He testified 
that he had constant low back pain, and that it impaired his 
ability to stand or walk for long periods of time.  

The service connected lumbosacral strain is currently rated 
as 10 percent disabling under diagnostic code 5295.  That 
rating contemplates lumbosacral strain with characteristic 
pain on motion.  The next higher rating of 20 percent 
contemplates lumbosacral strain with "muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position."  A 40 percent rating 
contemplates severe lumbosacral strain with "listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion."  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5295 (2001).  The 40 percent 
rating is the highest rating assignable under this diagnostic 
code.  

The evidence supports an increased rating for the veteran's 
service-connected lumbosacral strain.  The most recent VA 
examination reveals that the veteran has limitation of motion 
of the lumbosacral spine.  He has muscle spasms, unsteady 
gait, minor spondylosis, and uses a cane to ambulate.  He has 
fairly serious complaints of pain and discomfort.  The Board 
believes that these symptoms more nearly approximate the 
criteria contemplated for a 40 percent disability rating 
under diagnostic code 5295.  As such, an increased rating of 
40 percent, and not in excess thereof, is granted for the 
veteran's service-connected lumbosacral strain.  38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5295 (2001).

Since the 40 percent rating is the highest rating assignable 
for lumbosacral strain, the Board has considered the 
veteran's claim for an increased rating under all other 
appropriate diagnostic codes.  A 60 percent rating is 
assignable under diagnostic code 5293 for intervertebral disc 
syndrome which is pronounced "with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief."  38 C.F.R. § 4.71a, Diagnostic 
Code 52935 (2001).  Review of the evidence of record reveals 
that the veteran does have severe neurologic symptoms of pain 
along with central nervous system and peripheral neuropathy.  
However, the medical evidence of record clearly indicates 
that these symptoms are related to the veteran's coma and 
other complications from his nonservice connected coronary 
by-pass surgery and are not related to his service-connected 
lumbosacral strain.  Sixty percent and 100 percent disability 
ratings are assignable for residuals of fractured vertebrae 
and ankylosis of the spine.  However, there is no evidence 
which shows that the veteran has either of these 
disabilities.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2001) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (2001), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(2001).  

VA regulations § 4.40 describes functional loss and indicates 
that :

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (2001).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2001).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (2001).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (2001).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 40 percent evaluation for his service-connected 
lumbosacral strain.  The Board has considered the veteran's 
claim for an increased rating for his musculoskeletal 
disability under all appropriate diagnostic codes.  As stated 
above, painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2001).  This has 
been accomplished in the present case as the veteran is 
assigned a 40 percent disability rating for his service-
connected low back disability.  Moreover, although the Board 
is required to consider the effect of pain when making a 
rating determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
discussed the veteran's disability and stated that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account. 38 C.F.R. §§ 4.40, 
4.45."  The court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability. Sanchez-Benitez v. West,  
13 Vet. App. 282 (1999).  


ORDER

An increased rating of 40 percent, and not in excess thereof, 
is granted for lumbosacral strain, subject to the law and 
regulations governing the payment of monetary awards.  


		
	M.G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

